898 F.2d 154
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mack QUARRELS, Jr., Plaintiff-Appellant,v.Jeffery D. HUSLAK;  Two Unknown Named Agents, of Tri CountyMetro Narcotics in their individual capacities,Defendants-Appellees.
No. 89-1678.
United States Court of Appeals, Sixth Circuit.
March 12, 1990.

Before WELLFORD and DAVID A. NELSON, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Mack Quarrels, Jr., appeals the summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  Quarrels alleged that the defendant police officers seized personalty beyond the scope of the search warrant which they were executing.  The district court concluded that defendants are entitled to qualified immunity and granted defendants' motion for summary judgment.  Upon consideration, we conclude that the judgment was proper.


3
We review summary judgments de novo.   Gutierrez v. Lynch, 826 F.2d 1534, 1536 (6th Cir.1987).  Summary judgment is appropriate where there are no genuine issues of material fact and movant is entitled to judgment as a matter of law.   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).  Upon consideration, we conclude that defendants are entitled to qualified immunity under the undisputed facts of this case.   See Harlow v. Fitzgerald, 457 U.S. 800, 818-19 (1982).


4
Accordingly, we affirm the judgment of the district court for the reasons stated in its opinion entered May 3, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.